Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,427,831 and over claims 1-11 of U.S. Patent No. 11,167,881. Although the claims at issue are not identical, they are not patentably distinct from each other because both of the parent patents claim all of the current application claim structure.  No distinct differences are currently claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9,11-17, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Calladon (US Pub No 2004/0124191).
With respect to claim 1, Colladon shows a deck box (10) comprising: a bottom panel (11); first and second side panels (24) attached to the bottom panel, each of the first and second side panels (24) having opposing side edge regions that each have a rail (30) protruding outwardly therefrom; a front panel (15) having a pair of opposing side edge regions, each side edge region having a guide (20) configured to engage with one of the rails (30) of each side panel; a back panel (16) having a pair of opposing side edge regions, each side edge region having a guide (20) configured to engage with one of the rails (30) of each side panel, the back panel (16) further having a top edge region with a first hinge (17a) member; and a lid (18) having a second hinge (17c) member integrally formed therewith, the second hinge (17c) member being configured to engage with the first hinge (17a) member to define a hinged connection (17) between the lid (18) and the back panel (16).  
With respect to claim 2, Colladon shows wherein the guides (20) of the front panel (15) are T-shaped (see 20a in fig. 4, t-shaped at the end a big T)
With respect to claim 3, Colladon shows wherein the guides (20) of the back panel (16) are T-shaped (see 20a in fig. 4, t-shaped at the end a big T).  
With respect to claim 4, Colladon shows wherein the rails (30) of the first and second side panels (24) are T-shaped (internal t-shape to mate with the rail t-shape).  
With respect to claim 5, Colladon shows wherein the guides (20) of the front panel (15) each extend from a top surface of the front panel (15) and partially toward a bottom edge of the front panel (15) such that a limited engagement path is defined for limiting sliding engagement of the front panel (15) with the first and second side panels (24).  
With respect to claim 6, Colladon shows wherein the guides (20) of the back panel (16) each extend from a top surface of the back panel (16) and partially toward a bottom edge of the back panel (16) such that a limited engagement path is defined for limiting sliding engagement of the back panel (16) with the first and second side panels (24).  
With respect to claim 7, Colladon shows wherein the second hinge (17c) member of the lid (18) is integrally formed with the lid (18) and includes a plurality of protrusions collectively defining a receptacle (the vacant space shown in fig. 5), and the first hinge (17a) member of the back panel (16) is integrally formed with the back panel (16) and includes a rod (17b) that is sized to be received within the receptacle.  
With respect to claim 8, Colladon shows wherein the rod (17C) has a cylindrical outer surface that includes a flat region (fig. 4).
With respect to claim 9, Colladon shows a bottom panel (11); a pair of side panels (24) attached to the bottom panel; a front panel (15) that slidably connects to the side panels (24); a back panel (16) that slidably connects to the side panels (24), the back panel (16) having a plurality of first hinge (17a) members integrally formed with the back panel (16); and a lid (18) having a plurality of second hinge (17c) members integrally formed with the lid (18) that engage with the first hinge (17a) members to define a hinged connection between the lid (18) and the back panel (16); wherein the second hinge (17c) members include a plurality of spaced-apart protrusions (in-between 17a’s) extending therefrom, each protrusion defining a rounded receptacle (where 17c plugs into, fig.5), and wherein the first hinge (17a) members include a plurality of rod portions (17b) for snapingly engaging with the receptacles, wherein each rod portion includes a flat region (the top of 17b is show with a flat near the center) providing a region of reduced diameter.   
With respect to claim 	11, Colladon shows wherein each protrusion is flexible relative to each rod portion (flex happen when the lid is interlocked to the body of the container).  
With respect to claim 12, Colladon shows wherein: each side panel has opposing side edges each with a rail (30) extending therefrom; the front panel (15) has opposing side edges each with a guide (20) configured to receive one of the rails (30); and the back panel (16) has opposing side edges each with a guide (20) configured to receive one of the rails (30).
With respect to claim 13, Colladon shows a bottom panel (11); a first side panel (24) attached to the bottom panel (11), the first side panel (24) having: a first guide (20) or rail (30) extending along a first edge of the first side panel, and a second guide (20) or rail (30) extending along a second edge of the first side panel; a second side panel attached to the bottom panel, the second side panel having: a first guide (20) or rail (30) extending along a first edge of the second side panel, and a second guide (20) or rail (30) extending along a second edge of the second side panel; a front panel (15) that slidably connects to the side panels (24), the front panel (15) having: a first guide (20) or rail (30) configured to engage with the first guide (20) or rail (30) of the first side panel, and a second guide (20) or rail (30) configured to engage with the first guide (20) or rail (30) of the second side panel to enable the front panel (15) to slid (18)ably connect to the first and second side panels (24); a back panel (16) that slidably connects to the side panels (24), the back panel (16) having: a first guide (20) or rail (30) configured to engage with the second guide (20) or rail (30) of the first side panel, a second guide (20) or rail (30) configured to engage with the second guide (20) or rail (30) of the second side panel to enable the back panel (16) to slidably connect to the first and second side panels (24), and a plurality of first hinge (17a) members integrally formed with the back panel (16); and a lid (18) having a plurality of second hinge (17c) members integrally formed with the lid (18) that are configured to engage with the first hinge (17a) members to define a hinged connection between the lid (18) and the back panel (16).  
With respect to claim 14, Colladon shows wherein the first guide (20) or rail (30) of the first side panel is a rail (30), and the second guide (20) or rail (30) of the first side panel is a rail (30).  
With respect to claim 15, Colladon shows wherein the first guide (20) or rail (30) of the front panel (15) is a guide (20), and the second guide (20) or rail (30) of the front panel (15) is a guide (20).  
With respect to claim 16, Colladon shows wherein the first guide (20) or rail (30) of the back panel (16) is a guide (20), and the second guide (20) or rail (30) of the back panel (16) is a guide (20).  
With respect to claim 17, Colladon shows wherein the first hinge (17a) members are rods (17b) and the second hinge (17c) members are receptacles configured to receive the rods. 
With respect to claim 18, Colladon shows wherein the rods (17b) include a flat region (flat shown near center of rod 17b, see fig. 4) providing a region of reduced diameter.  

Allowable Subject Matter
Claim 10, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736